Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over THALES [US 2017 / 0269195] in view of YOSHIRO [JP2005085167].
Regarding claim 1, THALES discloses a radar device comprising: processing circuitry performing a process to: 
generate, as a radar wave, a transmission signal obtained by multiplying a linearly FM-modulated pulse signal by a first window function THALES [US 2017 / 0269195] in [0011: the pulsed linear frequency 
perform pulse compression on a received signal, THALES [US 2017 / 0269195] in [0002:” The general idea is to obtain a long pulse, so as to preserve sufficient energy on reception, without however sacrificing resolution relative to a short pulse of equivalent power]: 
which is a signal obtained by receiving a reflected wave from a target of the radar wave, using a reference signal. 
wherein the process divides a signal, which is obtained by multiplying a first reference signal obtained by multiplying the pulse signal by a second window function different from the first window function THALES [US 2017 / 0269195] in [FIG. 3a&4a and [0086]]: 
by a complex conjugate part of a second reference signal obtained by multiplying the pulse signal by a third window function which is a function independent of and different from the second window function. by a complex conjugate part of the transmission signal THALES [US 2017 / 0269195] in [0006:” filter is that whose frequency response is the complex conjugate of the spectral density of the signal.” Taking the complex conjugate of the spectral density (the FFT in this case) maximizes the signal to noise ratio].
THALES fails to disclose:
and uses a signal of the division result as the reference signal. 
However, YOSHIRO discloses:
and uses a signal of the division result as the reference signal. Yoshiro [JP2005085167] in [Fig. 1: 24, 25 and 26 and [0028]: the division is all done in the freq. domain]. 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify THALES in view of YOSHIRO and combine prior art elements according to known methods to 
Regarding claim 3, THALES discloses:
3. The radar device according to claim 1, the process further comprising to:  extract the transmission signal, wherein the process generates the reference signal using the transmission signal extracted. THALES [US 2017 / 0269195] in [FIG. 1 where the signal extraction is represented by a coupler-15 in the transmitter section-TX].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over THALES [US 2017 / 0269195] in view of YOSHIRO [JP2005085167] and in further view of HIROKAZU [JP 2016-156732].
Regarding claim 4, THALES and YOSHIRO fail to disclose:
4. The radar device according to claim 1, wherein the process includes to amplify a transmission signal and-a to cancel distortion generated in the amplification process, and generates a signal whose distortion is canceled as the transmission signal.  
However, HIROKAZU discloses:
4. The radar device according to claim 1, wherein the process includes to amplify a transmission signal and-a to cancel distortion generated in the amplification process, and generates a signal whose distortion is canceled as the transmission signal.  HIROKAZU [JP 2016-156732] in [[0026] where there is a waveform distortion compensation mechanism in the transmit section].
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify THALES in view of YOSHIRO in further view of HIROKAZU and combine prior art elements according to known methods to yield predictable results in addition to applying a known technique to a known method ready for improvement to yield predictable results. In this way applying distortion compensation to reduce the spectral regrowth output of the power amplifier in the transmitter in order to not interfere with and not distort the operation of the radar receiver.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHER ISSA ALSHARABATI whose telephone number is (571)272-0443.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.A./


/TAHER AL SHARABATI/Examiner, Art Unit 3648

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648